HENRIOD, Justice:
Appeal from a writ of habeas corpus petition. Affirmed.
Defendant pleaded guilty to burglary. He was represented by counsel at the time, who advised the court he was of the opinion defendant knowingly and voluntarily was entering such plea. This conclusion was fortified by answers of defendant to numerous questions asked by the court, obviously posed to protect defendant’s rights. Consequently, and based on the record, we conclude defendant’s sole point on appeal to be lacking in merit.
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.